Mr. Justice Bob delivered the opinion of the court: This is a claim for damages by the City of Litchfield, Illinois in the sum of Fifty-six and 10/100 Dollars ($56.10). On September 30, 1929, a State highway motor truck operated by Mr. Howard Billiter, an employee of the Division of Highways, drove into and crashed against 'an ornamental fluted column electric light post at and near the intersection of Edwards and North State Street in the City of Litchfield. The said Howard Billiter was in the service of the respondent at the time, hauling material for the construction of a portion of State Bond Issue Boute No. 126 near the said City of Litchfield. Mr. E. B. Blongh, superintendent of construction, who was in charge of operations at this time and place, reported this accident to Mr. Frank T. Sheets, Chief Highway Engineer, under date of November 14, 1930, as follows: “This is in answer to your letter of October 20th, 1930, inquiring as to the correctness of the facts as set forth in the declaration of Court of Claims case No. 1661 of the January term in the case of The City of Litchfield versus the State of Illinois, Division of Highways. It is true that one lamp post and fittings was demolished hy being hit by one of my trucks. Some of the other allegations are not correct. The brakes on the truck were in fair condition. The driver was not -careless or driving improperly. The accident was caused by a car backing out of a driveway into the path of the truck and in order to avoid hitting the car, the truck driver pulled his truck up on the curb and hit the lamp post. It is my opinion that the damages asked, $56.10, are reasonable and should be paid.” In view of the statement above made by the Superintendent of Construction in the Division of Highways and on his recommendation and also because the bill attached to the claim shows the cost of the repairs for the damage to said lamp post at $56.10, we recommend the payment to the claimant of the sum of Fifty-six and 10/100 Dollars ($56.10).